FIL
ALB:JLG us oN CLERKS DEC

F. #2018R02310 DISTRICT COURT ED.N.Y.

* APR 292019

LONG ISLAND OFFICE

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

ee eee ee eee ee eee eee eee eee ee X
UNITED STATES OF AMERICA INFORMATION
- against - Cr. No. |9 - L§2 (Js)
(T. 18, U.S.C., §§ 982(a)(2), 982(b)(1),
MARIA ELISEO, 1344, 1349, 2 and 3551 et seq,; T. 21,
USS.C., § 853(p))
Defendant.
wee ee ee eee ee eee eee Xx

THE UNITED STATES ATTORNEY CHARGES:

COUNT ONE
(Conspiracy to Commit Bank Fraud)

1, In or about and between July 2013 and March 2016, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant MARIA ELISEO, together with others, did knowingly and intentionally conspire
to execute a scheme and artifice to defraud a financial institution, to wit: Citibank, N.A., the
deposits of which were insured by the Federal Deposit Insurance Corporation, and to obtain
moneys and funds owned by and under the custody and control of said financial institution
by means of materially false and fraudulent pretenses, representations and promises, contrary
to Title 18, United States Code, Section 1344.

(Title 18, United States Code, Sections 1349 and 3551 et seq.)
COUNT TWO
(Bank Fraud)

2. In or about and between July 2013 and March 2016, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant MARIA ELISEO, together with others, did knowingly and intentionally execute
and attempt to execute a scheme and artifice to defraud a financial institution, to wit:
Citibank, N.A., the deposits of which were insured by the Federal Deposit Insurance
Corporation, and to obtain moneys and funds owned by and under the custody and control of
said financial institution by means of materially false and fraudulent pretenses,
representations and promises.

(Title 18, United States Code, Sections 1344, 2 and 3551 et seq.)

COUNT THREE
(Bank Fraud)

3. In or about and between March 2018 and April 2018, both dates being
approximate and inclusive, within the Eastern District of New York and elsewhere, the
defendant MARIA ELISEO, together with others, did knowingly and intentionally execute
and attempt to execute a scheme and artifice to defraud a financial institution, to wit: Wells
Fargo Bank, N.A., the deposits of which were insured by the Federal Deposit Insurance
Corporation, and to obtain moneys and funds owned by and under the custody and control of
said financial institution by means of materially false and fraudulent pretenses,

representations and promises.

(Title 18, United States Code, Sections 1344, 2 and 3551 et seq.)
CRIMINAL FORFEITURE ALLEGATION
4, The United States hereby gives notice to the defendant that, upon her
conviction of any of the offenses charged herein, the government will seek forfeiture in
accordance with Title 18, United States Code, Section 982(a)(2), which requires any person
convicted of such offenses to forfeit any property constituting, or derived from, proceeds
obtained directly or indirectly as a result of such offenses.
5. If any of the above-described forfeitable property, as a result of any act
or omission of the defendant:
(a) cannot be located upon the exercise of due diligence;
~ (b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the court,
(d) has been substantially diminished in value; or
(e) has been commingled with other property which cannot be divided
without difficulty;
it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any
Case 2:19-cr-00182-JS Document 3 Filed 04/29/19 Page 4 of 5 PagelD #: 7

other property of the defendant up to the value of the forfeitable property described in this

forfeiture allegation.

(Title 18, United States Code, Sections 982(a)(2) and 982(b)(1); Title 21,

United States Code, Section 853(p))

RICHARD P. DONOG
UNITED STATES ATTO Y
EASTERN DISTRICT OF NEW YORK
F.#: 2018R02310

FORM DBD-34 No.
JUN. 85

UNITED STATES DISTRICT COURT
EASTERN District of NEW YORK
CRIMINAL DIVISION

 

THE UNITED STATES OF AMERICA

VS.

MARIA ELISEO,
Defendant.

 

INFORMATION

(T. 18, U.S.C., §§ 982(a)(2), 982(b)(1), 1344, 1349, 2 and 3551 et seq.;
T. 21, US.C., § 853(p))

 

 

Justina L. Geraci, Assistant U.S. Attorney (631) 715-7835
